Citation Nr: 9905449	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-36 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Entitlement to a compensable rating for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to August 
1962, from May to October 1981 and from July 1982 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which granted service connection for COPD with 
pneumonia and defective hearing; the RO assigned 10 percent 
and zero percent ratings, respectively, effective from August 
1, 1995.  The veteran appealed for higher ratings.

During the course of this appeal, the RO, in a decision 
entered in October 1998, increased the rating for the 
veteran's COPD to 60 percent, effective from September 5, 
1996, which is the effective date for revised criteria for 
rating respiratory diseases.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6603 (1998).   

The Board notes that, after the veteran appealed the January 
1996 RO decision that assigned the 10 percent rating for 
COPD, and subsequent to being issued a Statement of the Case, 
he submitted a timely Substantive Appeal.  He stated at that 
time that he was seeking a 30 percent rating for COPD, 
contending that his lung disease was moderately disabling 
rather than productive of mild impairment.  As noted above, 
the RO subsequently increased the rating for COPD to 60 
percent.  The RO then informed the veteran by an October 1998 
letter that the 60 percent rating was considered to be a full 
grant of the benefit sought unless the veteran expressed 
further dissatisfaction.  In a statement received later that 
month, the veteran referred to his Substantive Appeal, 
indicating that he had stated his appeal completely in that 
document.  Since the veteran specifically stated at that time 
that he was seeking a 30 percent rating, the Board construes 
the October 1998 statement as a withdrawal of his appeal of 
the issue of an increased rating for COPD.  38 C.F.R. 
§ 20.204 (1998).  Thus, the only issue in appellate status is 
entitlement to a compensable rating for hearing loss.  


FINDINGS OF FACT

1. All relevant evidence necessary to an equitable 
disposition of the veteran's
claim has been obtained by the RO.

2. The veteran has Level I hearing acuity in his right ear, 
and Level II hearing
acuity in his left ear.

CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.85, 4.87, 
Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for a 
compensable rating for bilateral hearing loss is well 
grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a).  The Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issue 
on appeal has been obtained.  Therefore, no further 
assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
Historically, a January 1996 rating decision granted service 
connection for bilateral hearing loss on the basis of service 
medical records and a VA examination that showed that the 
veteran had hearing loss.  A noncompensable evaluation was 
assigned and that evaluation has remained in effect since 
that time.

The veteran maintains that the noncompensable evaluation 
assigned for his service connected bilateral hearing loss did 
not adequately reflect the severity of his impairment.  He 
stated that consideration should be afforded to audiological 
tests that were done in service and to the fact that he has 
had to obtain a hearing aid for his left ear.  He argues that 
his bilateral hearing loss warrants at least a 10 percent 
disability rating.

The veteran was afforded a VA audiological examination in 
September 1997.  Pure tone threshold for this examination, in 
decibels, were as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
60
70
LEFT
25
30
40
60
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 in the left ear.

Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
hearing loss, the rating schedule establishes 11 auditory 
acuity levels, designated from level I for slightly impaired 
hearing acuity through level XI for profound deafness.  See 
38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6110 (1998).  
Further, "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992)

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to the veteran's examination results yields a numerical 
designation of I for the right ear (between 42 and 49 average 
puretone decibel hearing loss, with between 92 and 100 speech 
discrimination).  The examination results yield a numerical 
designation of II for the left ear (between 50-57 average 
puretone decibel hearing loss with between 84 and 90 speech 
discrimination).  Entering the category designations for each 
ear into Table VII results in a noncompensable evaluation 
under Diagnostic Code 6100.  Accordingly, the Board can only 
conclude that the veteran's bilateral hearing loss was 
properly assigned a noncompensable evaluation under 
Diagnostic Code 6100; hence, an increased evaluation is not 
warranted.

The Board acknowledges the veteran's allegation that a 
compensable evaluation is warranted due to the use of a 
hearing aid and audiological tests conducted in service.  
However, his in service examinations were considered in the 
original grant of service connection.  Further, evaluations 
derived from the rating schedule are intended to properly 
allow for improvement through hearing aids.  See 38 C.F.R. 
§ 4.86.  In other words, the necessity of having to wear a 
hearing aid does not influence the assigned evaluation.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a compensable rating for bilateral hearing loss 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

There is also no indication that the schedular criteria are 
inadequate to evaluate the veteran's disability.  His hearing 
loss is not shown to cause marked interference with 
employment (i.e. beyond that contemplated in the assigned 
evaluation), or necessitate frequent periods of 
hospitalization, or to render impracticable the application 
of the regular schedular standards so as to warrant 
assignment of an extra-scheduler evaluation.  In the absence 
of such factors, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagel v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App.  218, 227 (1995).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

